Exhibit 99.1 Contacts: Patriot Bank, N.A. 900 Bedford Street Stamford, Ct 06901 www.BankPatriot.com Joseph Perillo Chief Financial Officer 203-252-5954 Michael Carrazza CEO and Chairman 203-251-8230 Patriot Bank Net Income exceeds $800 thousand in Q2 - Earnings strength improves, as Deposits rise 26 % & Loans increase 28% Year-Over-Year STAMFORD, CT – July 31, 2017 (GLOBE NEWSWIRE) – Patriot National Bancorp, Inc. (“Patriot”, “Bancorp”) (NASDAQ: PNBK), the parent company of Patriot Bank, N.A. (the “Bank”), today announced another quarter of powerful earnings momentum, reporting second quarter pre-tax income of $1.4 million and net income of $804 thousand, or $0.21 per diluted share. This compares to net income of $1.7 million, $0.44 per share, in the first quarter of 2017 and a reported loss of $582 thousand for the same quarter a year ago. For the six months ended June 30, 2017 net income was $2.5 million, or $0.65 per diluted share, compared with $71 thousand, or $0.02 per diluted share, for the first half of 2016. The comparative results for the first six months of 2016 and 2017 were affected by a troubled loan that was ultimately resolved. In the first half of 2016, the Bank took significant loan loss provisions, but aggressively worked towards a recovery, which was successfully accomplished in the first quarter of 2017. Excluding the impact of the loan loss provision (which primarily included loan losses and recoveries related to this loan), Patriot’s second quarter net income was up 42% from the first quarter of 2017, and net income for the six-month period ending June 30, 2017 was 28% higher than the same period in 2016. These results are the by-product of aggressive value-enhancing strategies that have been underway over the past year. Strong earnings performance is attributable to loan and deposit growth, while operating expenses have remained under tight control. Compared to a year ago, loans increased 28% while deposits increased 26%, fueling the strong growth in net interest income. CEO Michael Carrazza stated: “This quarter’s impressive results are directly attributable to the enhancements we have made in management and operations. We expect this positive trend to continue as we prioritize high-impact strategies.” Mr. Carrazza took over operational control of Patriot as interim CEO in August 2016 to execute a series of value-enhancing strategies and to reposition the executive team. The performance in the past four quarters reflects an intensive and carefully planned strategy to drive profitability and shareholder value. “Initiatives to increase scale, build critical mass in attractive product lines and improve deposit funding channels are primary areas of focus and will continue to add to our profitability and franchise value,” added Mr. Carrazza. As of June 30, 2017, total assets were $773 million, essentially unchanged from the end of the first quarter, when they had increased by $18 million. In the year since June 30, 2016, total assets increased by $121 million, up from $652 million. Loans totaled $679 million as of June 30, 2017, up 8% from the $631 million reported March 31, 2017, and up 28% from the $529 million reported June 30, 2016. Deposits remained essentially unchanged during the quarter at $562 million and were up 26% year-over-year as compared with $446 million at the end of the second quarter of 2016. Deposit growth remains a key initiative to keep pace with Patriot’s overall growth prospects. The loan pipeline remains strong and continued growth is expected. Net interest income was $6.3 million in the quarter, up 14 % from the first quarter 2017 and up 17% from the corresponding 2016 period, reflecting strong loan and deposit growth. Net interest income of $11.8 million in the year-to-date period was 9% higher than the $10.8 million in the six month period ending June 30, 2016. Net interest margin was 3.61% for the quarter and 3.56% for the 2017 year-to-date period, as compared to 3.50 % in the prior quarter and 3.77% in the first half of 2016. The provision for loan losses in the quarter was $260 thousand, reflecting the growth in loans with overall credit quality remaining strong. The year-to-date credit in the provision of $1.5 million reflects the previously noted recovery. The provision for loan losses was $2.0 million in both the second quarter and year-to-date periods in 2016. Non-interest income was $349 thousand in the quarter, 26% higher than the prior quarter. The prior quarter includes a loss on the sale of investment securities of $78 thousand. Year-to-date non-interest income of $626 thousand was 19% lower than the prior year, primarily due to the loss on security sales recognized in the first quarter, as the portfolio was intentionally re-positioned to provide future enhancements to profitability. Non-interest expense increased 7%, over the prior quarter and year-to-date non-interest expenses increased 2% over the same period in 2016. As of June 30, 2017 shareholders’ equity was $65.3 million, an increase of $3.4 million from a year ago. The Company’s book value per share increased to $16.77 at June 30, 2017 as compared to $15.64 a year ago. The Bank’s capital ratios continue to be strong, as the Bank maintained its “well capitalized” regulatory status. As of June 30, 2017, Tier 1 leverage ratio was 9.97%, Tier 1 risk based capital was 10.73% and total risk based capital was 11.59%. * About the Company Patriot National Bancorp, Inc. is headquartered in Stamford, Connecticut and the Bank has full service branches in Connecticut and New York. Since opening its doors in 1994, the Company’s mission has been to serve our local communities by helping our neighbors and neighborhood businesses thrive. All lending is handled locally and is specific to each borrower, and the commitment to local businesses goes further to connect, support and grow businesses in both the for-profit and nonprofit sectors, along with municipalities. Patriot believes a well-connected community is a strong community—and that together, all will prosper. “Safe Harbor” Statement Under Private Securities Litigation Reform Act of 1995 Certain statements contained in Bancorp’s public statements, including this one, may be forward looking and subject to a variety of risks and uncertainties. These factors include, but are not limited to, (1) changes in prevailing interest rates which would affect the interest earned on Bancorp’s interest earning assets and the interest paid on its interest bearing liabilities, (2) the timing of repricing of Bancorp’s interest earning assets and interest bearing liabilities, (3) the effect of changes in governmental monetary policy, (4) the components of Bancorp’s periodic earnings and assets, (5) the fact that certain of the income recognized by Bancorp in any quarter may not be repeated in future periods, (6) the effect of changes in regulations applicable to Bancorp and the Bank and the conduct of its business, (7) changes in competition among financial service companies, including possible further encroachment of non-banks on services traditionally provided by banks, (8) the ability of competitors that are larger than Bancorp to provide products and services which it is impracticable for Bancorp to provide, (9) the state of the economy and real estate values in Bancorp’s market areas, and the consequent effect on the quality of Bancorp’s loans, (10) recent governmental initiatives that are expected to have a profound effect on the financial services industry and could dramatically change the competitive environment of the Company, (11) other legislative or regulatory changes, including those related to residential mortgages, changes in accounting standards, and Federal Deposit Insurance Corporation (“FDIC”) premiums that may adversely affect the Company, (12) the application of generally accepted accounting principles, consistently applied, (13) the fact that one period of reported results may not be indicative of future periods, (14) the state of the economy in the greater New York metropolitan area and its particular effect on the Company’s customers, vendors and communities and other such factors, including risk factors, as may be described in Bancorp’s other filings with the SEC. PATRIOT NATIONAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) Dollars in thousands June 31, 2017 March 31, 2017 June 30, 2016 Assets Noninterest bearing deposits and cash $ 3,210 $ 5,086 $ 2,918 Interest bearing deposits 7,633 55,180 43,569 Total cash and cash equivalents 10,843 60,266 46,487 Securities-available for sale 24,981 21,201 23,037 Other investments 4,450 4,450 4,450 Total investment securities 29,431 25,651 27,487 FRB & FHLB stock 8,257 7,847 7,982 Gross loans 679,088 630,727 528,654 Allowance for loan losses ) ) ) Net loans 673,144 625,030 521,445 Accrued interest and dividends receivable 3,208 3,063 2,120 Premises and equipment, net 34,471 33,442 29,972 Other real estate owned 851 851 851 Deferred tax asset, net 11,212 11,691 13,836 Other assets 2,003 6,921 1,507 Total Assets $ $ $ Liabilities and Shareholders' Equity Deposits Noninterest bearing deposits $ 77,778 $ 78,372 $ 75,229 Interest bearing deposits 484,261 482,587 371,092 562,039 560,959 446,321 FHLB advances 120,000 124,000 128,000 Note Payable - long term senior debt 11,666 11,647 - Subordinated debt 8,082 8,080 8,076 Note Payable 1,675 1,722 1,862 Mortgage escrow deposits 3,111 1,755 2,451 Accrued expenses and other liabilities 1,547 2,156 3,063 Total Liabilities 708,120 710,319 589,773 Common stock 40 40 40 Treasury stock ) ) ) Additional paid-in capital 106,797 106,773 106,876 Accumulated deficit ) ) ) Accumulated other comprehensive loss 8 ) ) Total Shareholders' Equity 65,300 64,443 61,914 Total Liabilities and Shareholders' Equity $ 773,420 $ 774,762 $ 651,687 PATRIOT NATIONAL BANCORP, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended Dollars in thousands, except per share data June 30, 2017 March 31, 2017 June 30, 2016 June 30, 2017 June 30, 2016 Interest and dividend income Interest and fees on loans $ 7,591 $ 6,607 5,783 $ 14,198 $ 11,623 Interest on investment securities 242 171 132 413 274 Dividends on investment securities 93 82 90 175 176 Other interest income 19 64 28 83 69 Total interest and dividend income 7,945 6,924 6,033 14,869 12,142 Interest expense Interest on deposits 1,129 988 496 2,118 969 Interest on Federal Home Loan Bank borrowings 183 78 64 261 185 Interest on Note Payable - long term senior debt 228 229 - 457 - Interest on subordinated debt 89 85 83 174 165 Interest on other borrowings 8 9 8 17 16 Total interest expense 1,637 1,390 651 3,027 1,335 Net interest income 6,308 5,534 5,382 11,842 10,807 (Credit) provision for loan losses 260 ) 1,959 ) 1,959 Net interest income after (credit) provision for loan losses 6,048 7,283 3,423 13,331 8,848 Non-interest income Loan application, inspection and processing fees 15 21 21 36 88 Fees and service charges 146 149 150 295 301 Rental Income 91 94 104 185 207 Loss on sale of investment securities - ) - ) - Other income 97 91 90 188 179 Total non-interest income 349 277 365 626 775 Non-interest expense Salaries and benefits 2,497 2,430 2,615 4,927 5,165 Occupancy and equipment expense 807 775 750 1,582 1,530 Data processing 326 120 241 446 526 Professional services and other outside services 550 652 364 1,202 773 Advertising and promotional expenses 111 74 96 185 213 Loan administration and processing expenses 14 9 8 23 16 Regulatory assessments 163 179 147 342 294 Insurance expense 56 59 56 115 111 Material and communications 103 87 115 190 208 Other operating expenses 387 309 344 696 664 Total non-interest expense 5,014 4,694 4,736 9,708 9,500 Income before income taxes 1,383 2,866 ) 4,249 123 Expense for Income taxes 579 1,136 ) 1,715 52 Net income $ 804 $ 1,730 $ ) $ 2,534 $ 71 Basic income per share $ 0.21 $ 0.44 $ ) $ 0.65 $ 0.02 Diluted income per share $ 0.21 $ 0.44 $ ) $ 0.65 $ 0.02 PATRIOT NATIONAL BANCORP, INC. FINANCIAL RATIOS AND OTHER DATA (Unaudited) Dollars in thousands, except shares outstanding and per share data Quarter Ended June 30, 2017 March 31, 2017 June 30, 2016 Quarterly Performance Data: Net Income $ 804 $ 1,730 $ ) Return on Average Assets % % -0.37 % Return on Average Equity % % -3.71 % Net Interest Margin % % % Efficiency Ratio 75 % 81 % 82 % Qtr % increase (decrease) loans 8 % 8 % 9 % Qtr % increase (decrease) deposits 0 % 6 % 5 % Asset Quality: Nonaccrual loans $ 1,859 $ 1,822 $ 4,800 Other real estate owned 851 851 851 Total nonperforming assets $ 2,710 $ 2,673 $ 5,651 Nonaccrual loans / loans % % % Nonperforming assets / assets % % % Allowance for loan losses $ 5,944 $ 5,697 $ 7,209 Allowance for loan losses / loans % % % Allowance / nonaccrual loans % % % Gross loan charge-offs for the quarter $ 13 $ - $ 2 Gross loan (recoveries) for the quarter $ - $ ) $ (4 ) Net loan charge-offs (recoveries) for the quarter $ 13 $ ) $ (2 ) Capital Data and Capital Ratios Book value per share (1) $ 16.77 $ 16.55 $ 15.64 Shares outstanding 3,894,128 3,894,128 3,958,733 Bank Capital Ratios: Leverage Ratio % % % Tier 1 Capital % % % Total Risk Based Capital % % % (1) Book value per share represents shareholders' equity divided by outstanding shares. Quarter Ended Six Months Ended June 30 Net Income excluding Loan Loss Provision June 30, 2017 March 31, 2017 June 30, 2016 Net Income (loss) reported $ 804 $ 1,730 $ ) $ 2,534 $ 71 Tax Provision (benefit) $ 579 $ 1,136 $ ) $ 1,715 $ 52 Loan Loss Provision (credit) $ 260 $ ) $ 1,959 $ ) $ 1,959 Effective tax rate % Pre-Tax Income (loss) Reported $ 1,384 $ 2,866 $ ) $ 4,249 $ 123 Pre-tax Income excluding loan loss provision $ 1,644 $ 1,117 $ 1,011 $ 2,761 $ 2,082 Net Income excluding loan loss provision $ 955 $ 674 $ 621 $ 1,629 $ 1,275
